*** ROYALTY PAYMENTS-QUALIFYING AS UNCLAIMED PROPERTY*** WHEN OIL AND GAS ROYALTIES ARE OWING TO ROYALTY OWNERS, AND THE ROYALTIES ARE BEING HELD IN "SUSPENSE" BY THE LESSEE OR PURCHASER BECAUSE THE ROYALTY OWNERS CANNOT BE LOCATED, THE ROYALTY PAYMENTS BEING SO HELD QUALIFY AS UNCLAIMED PROPERTY, AFTER THE SPECIFIED TIME, UNDER THE OKLAHOMA UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT, TITLE 60 O.S. 1971, 651 [60-651] ET SEQ. CITE: 68 O.S. 1961, SECTIONS 1171-1182[68-1171-1182] [68-1171] — [68-1182]; TITLE 60 O.S. 1971, 656 [60-656]. (ODIE A. NANCE)